DETAILED ACTION
	This is the Final Rejection based on the 16/374,431 application filed on 04/03/2019 and which claims as amended on 12/07/2020 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments to the drawings and the specification have been sufficient to overcome the drawing objections. The amendments to the claims have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
The secondary closure being both the welded seam and the enclosure of the zipper (claim 5)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 8, “the leak-free” should be corrected to ---the waterproof, leak-free---
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the limitation “the welded seam is the secondary closure” online 2 is new matter. The specification does not disclose that the secondary closure that is covering the zipper can be a welded seam. Please also see the 35 USC 112(b) rejection below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the welded seam further comprise the secondary closure” on line 2 is unclear. Claim 1, upon which claim 5 depends states that the welded seam joined the waterproof panels of the body together and that the secondary closure covers the waterproof zipper. It is unclear how the welded seam and the secondary closure can be two separate components in claim 1, but are the same in claim 5. Further, claim 6, dependent upon claim 5, states that the secondary closure comprises a hook and loop fastener, stitching, welting or lacing. It is unclear how the secondary closure can be both the welded seam joining the water proof panels of the body together, and hook and loop fastener, stitching, welting or lacing.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 10, 12, 13, 15-17, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 10,252,097) in view of Magrino et al (US 10,350,474).

Regarding claim 1:

Raines discloses a body (600) made from one or more flexible panels (101, 102), wherein said one or more flexible panels are joined by a welded seam (see Figure 1, “In some embodiments, the weighted articles described herein utilize sonic welds for the opposite sides of the material, instead of stitching.  Such an approach may create a stronger bag with no traditional seam weaknesses.” See column 13, lines 31-34) to form a cavity (100); and a filler within the cavity, the filler comprising a granular material, a pelleted material, a fibrous material, or a combination thereof (“Suitable fill materials may include, for example, sand, gravel, steel shot, pellets, rice, corn, grain, liquids (such as water), or the like.” See column 6 lines 64-66); wherein the welded seam prevents (i) water from entering the device (Raines discloses that the device is capable of being filled with water, see column 6 lines 64-66 and that the hook and loop fastener is laminated on neoprene, see column 6 lines 25-27; therefore the device would not allow water in at the seams, as water would not be allowed to flow out of the seams) and (ii) the filler from exiting the device (“The first 103 and second 106 protective rims assist in keeping the edges of the first 101 and second 102 portions of material safe from abrasion, tearing, cutting, and other damage, while also protecting the thread 105 around the rims and providing a secondary barrier to prevent the escape of the fill 140.” See column 5 lines 55-60); and wherein the leak-free exercise device further comprises a sealable, leak-free closure for adding filler to the cavity (insomuch as Applicant has disclosed a sealable, leak-free 
Raines fails to disclose the embodiment shown in Figures 1-10 has a zipper as a sealable, leak free closure and that the leak-proof flexible panels are waterproof. However, Raines discloses multiple embodiments including that of Figure 36 and Figure 37. The embodiments of Figure 36 and 37 differ only in the releasable fastener, Figure 36 has a Velcro fastener, while Figure 37 has a zipper fastener. Raines further discloses that “The preferred closure itself has a double seal, preventing any fill materials from escaping and keeping external sources from accidentally opening the seals” see column 12, lines 6-9. While Raines discloses that the exercise device is leak-proof and that the exercise device can be made of a variety of different material (“Various coatings, layers or materials may be applied to, or may form, the inside or outside surfaces or intermediary layers of the articles disclosed herein.  These materials may include, for example, silicone, PVC, polyurethane, polyuria, neoprene, various rubbers, and various elastomers.” See column 15 lines 9-13. PVC is a waterproof material, as disclosed by Applicant), Raines fails to specifically disclose that any part of the device is waterproof.
	Magrino et al teaches a striking bag exercise device designed to be used under water (see Figure 1 and abstract). Magrino et al further teaches that the exercise bag has a waterproof zipper 116 as a releasable fastener and that the exterior surface of the bag is a flexible water impermeable material, such as plastic (see column 1, lines 30-34).

	Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the releasable fasteners of Raines to be a waterproof zipper, as taught by Magrino et al, as zippers and Velcro are well known equivalents of each other and Raines discloses that zippers and Velcro are equivalents through the embodiments of Figures 36 and 37. 

Regarding claim 4:
Raines as modified discloses that the panels are connected by an ultrasonic weld (“In some embodiments, the weighted articles described herein utilize sonic welds for the opposite sides of the material, instead of stitching.  Such an approach may create a stronger bag with no traditional seam weaknesses.” See column 13, lines 31-34. The Examiner notes that sonic welds and ultrasonic welds are the same).

Regarding claim 5:
Raines as modified discloses that the welded seam further comprises the secondary seal (insomuch as Applicant has shown that the secondary seal is a welded seam, Raines as modified discloses the same, please see the 35 USC 112(a) and (b) rejections above).

Regarding claim 6:
	Raines as modified discloses that the secondary seal comprises a hook and loop fastener, stitching, welting, or lacing (the secondary seal is a hook and loop fastener, as disclosed above in the rejection of claim 1).

Regarding claim 9:
	Raines as modified discloses that said secondary closure is selected from the group consisting of an elastic closure, a hook and loop fastener and lacing (see rejection of claim 1 above, the secondary closure is a hook and loop fastener).

Regarding claim 10:
	Raines as modified discloses that at least one of the one or more flexible panels comprises polyvinyl chloride (PVC) (“Various coatings, layers or materials may be applied to, or may form, the inside or outside surfaces or intermediary layers of the articles disclosed herein.  These materials may include, for example, silicone, PVC, polyurethane, polyuria, neoprene, various rubbers, and various elastomers.” See column 15 lines 9-13).

Regarding claim 12:
	Raines as modified discloses that at least one of the one or more panels comprises a multi-layered material (“Various coatings, layers or materials may be applied to, or may form, the inside or outside surfaces or intermediary layers of the articles disclosed herein.  These materials may include, for example, silicone, PVC, polyurethane, polyuria, neoprene, various rubbers, and various elastomers.” See column 15 lines 9-13).

Regarding claim 13:
	Raines as modified discloses that the filler is sand (“Suitable fill materials may include, for example, sand, gravel, steel shot, pellets, rice, corn, grain, liquids (such as water), or the like.” See column 6 lines 64-66).

Regarding claim 15:
	Raines discloses that the welding seam has a diameter (see Figure 1), but fails to disclose the specific diameter.
	Specifically, Raines fails to disclose the welded seam has a width of at least 4 mm.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the seams in order to ensure a proper seal between the panels, without undue experimentation. Further, the seam width lacks criticality.

Regarding claim 16:
	Raines discloses that the welding seam has a diameter (see Figure 1), but fails to disclose the specific diameter.
	Specifically, Raines fails to disclose the welded seam has a width between about 5 mm and about 20 mm.


Regarding claim 17:
	Raines discloses that the welding seam has a diameter (see Figure 1), but fails to disclose the specific diameter.
	Specifically, Raines fails to disclose the welded seam has a width between about 7 mm and about 15 mm.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the seams in order to ensure a proper seal between the panels, without undue experimentation. Further, the seam width lacks criticality.

Regarding claim 18:
Raines as modified discloses a non-slip surface (“ In some embodiments, the weighted articles described herein utilize a protective interior and/or exterior coating which may comprise, for example, an epoxy, polyurethane, urethane, neoprene, rubber, rubber cement, polyurea or similar elastic or non-elastic chemical coating.” See column 12, lines 59-64. An )

Regarding claim 19:
Raines as modified discloses that the exercise device is a disk or ball (see Figure 1, specifically).

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 10,252,097) in view of Magrino et al (US 10,350,474) and Berggren et al (US 2014/0000786).

Regarding claim 1:

Raines discloses a body (600) made from one or more flexible panels (101, 102), wherein said one or more flexible panels are joined by a welded seam (see Figure 1, “In some embodiments, the weighted articles described herein utilize sonic welds for the opposite sides of the material, instead of stitching.  Such an approach may create a stronger bag with no traditional seam weaknesses.” See column 13, lines 31-34) to form a cavity (100); and a filler within the cavity, the filler comprising a granular material, a pelleted material, a fibrous material, or a combination thereof (“Suitable fill materials may include, for example, sand, gravel, steel shot, pellets, rice, corn, grain, liquids (such as water), or the like.” See column 6 lines 64-66); wherein the welded seam prevents (i) water from entering the device (Raines discloses that the device is capable of being filled with water, see column 6 lines 64-66 and that The first 103 and second 106 protective rims assist in keeping the edges of the first 101 and second 102 portions of material safe from abrasion, tearing, cutting, and other damage, while also protecting the thread 105 around the rims and providing a secondary barrier to prevent the escape of the fill 140.” See column 5 lines 55-60); and wherein the leak-free exercise device further comprises a sealable, leak-free closure for adding filler to the cavity (insomuch as Applicant has disclosed a sealable, leak-free closure, Raines has disclosed the same. The device of Raines is releasable through the hook and loop fastener and is designed to keep the filler material inside of the device during exercise routines) which is covered by a secondary closure (see Figures 7-9, specifically. Raines discloses two closures, a first hook and loop fastener 125 and a secondary hook and loop fastener 126). 
Raines fails to disclose the embodiment shown in Figures 1-10 has a zipper as a sealable, leak free closure and that the leak-proof flexible panels are waterproof. However, Raines discloses multiple embodiments including that of Figure 36 and Figure 37. The embodiments of Figure 36 and 37 differ only in the releasable fastener, Figure 36 has a Velcro fastener, while Figure 37 has a zipper fastener. Raines further discloses that “The preferred closure itself has a double seal, preventing any fill materials from escaping and keeping external sources from accidentally opening the seals” see column 12, lines 6-9. While Raines discloses that the exercise device is leak-proof and that the exercise device can be made of a variety of different material (“Various coatings, layers or materials may be applied to, or may form, the inside or outside surfaces or intermediary layers of the articles disclosed herein.  These materials may include, for example, silicone, PVC, polyurethane, polyuria, neoprene, various rubbers, and various elastomers.” See column 15 lines 9-13. PVC is a waterproof material, as disclosed by Applicant), Raines fails to specifically disclose that any part of the device is waterproof.
	Magrino et al teaches a striking bag exercise device designed to be used under water (see Figure 1 and abstract). Magrino et al further teaches that the exercise bag has a waterproof zipper 116 as a releasable fastener.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the releasable fasteners of Raines to be a waterproof zipper, as taught by Magrino et al, as zippers and Velcro are well known equivalents of each other and Raines discloses that zippers and Velcro are equivalents through the embodiments of Figures 36 and 37. 
Berggren et al teaches an inflatable exercise ball, where the device is made of panels with multiple layers (see Figure 1). Berggren et al further teaches that the textile material of the inner layer may be formed of polyester, cotton, nylon, rayon and various other fabrics (see paragraph [0027]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of Raines to include a rayon inner layer (a rayon backing layer), as taught by Berggren et al, to increase the durability of the device. 

Regarding claim 3:
In some embodiments, the weighted articles described herein utilize sonic welds for the opposite sides of the material, instead of stitching.  Such an approach may create a stronger bag with no traditional seam weaknesses.” See column 13, lines 31-34. The Examiner notes that sonic welds and ultrasonic welds are the same thing).
Raines fails to disclose that the panels are connected through high frequency welding.
Berggren et al teaches an inflatable exercise ball that uses high frequency or ultrasonic welding (see claim 22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the welding of Raines to be from high frequency welding, instead of ultrasonic welding, as taught by Berggren et al, as high frequency welding and ultrasonic welding are well known variants of each other.

Regarding claim 10:
	Raines as modified discloses that at least one of the one or more flexible panels comprises polyvinyl chloride (PVC) (please see rejection of claim 1 above, as disclosed by Applicant, Rayon is PVC). 

Regarding claim 11:
	Raines as modified discloses that at least one of the one or more flexible, waterproof panels comprises a rayon backing layer. 


Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
With respect to the arguments addressing the rejections of claims 7-9 and 15-17, the Examiner notes that claims 7-8 have been cancelled and a new means of rejection for claim 1 has been issued. With respect to the device of Raines being waterproof, the Examiner agrees that the Raines reference fails to specifically state that any of the various materials are water proof. However, Raines discloses that the device is a refillable bag that is leak proof and is capable of holding liquid or solid materials and that the bag can be made of many different materials, “Various coatings, layers or materials may be applied to, or may form, the inside or outside surfaces or intermediary layers of the articles disclosed herein.  These materials may include, for example, silicone, PVC, polyurethane, polyuria, neoprene, various rubbers, and various elastomers.” See column 15 lines 9-13. Many of the materials disclosed by Raines are waterproof such as rubber and PVC. However, to forward prosecution a new means of rejection has been issued with a reference that discloses water impermeable layers such as plastic layers (Magrino et al) or Rayon layers (Berggren et al). Regarding the water proof zipper, a new means of rejection has been issued.
With regards to the arguments addressing replacing one of the hook and loop fasteners with a zipper, the Examiner respectfully disagrees. As stated above, Raines has been modified with Magrino et al to have a waterproof zipper. Zippers and hook and loop fasteners are well known equivalent releasable fasteners. Raines further teaches that zippers and hook and loop The preferred closure itself has a double seal, preventing any fill materials from escaping and keeping external sources from accidentally opening the seals” see column 12, lines 6-9, the modification of a zipper for the inner closure still results in a double seal. 
With respect to the arguments stating that the zipper cannot be placed at an intermediate portion of the interior surface of the wall panels, this is a function that is not required by the invention of Raines.
With respect to the arguments stating that modifying Raines to have a zipper would not result in the claimed invention and the secondary closure would not cover the zipper of Raines, the Examiner respectfully disagrees. As discussed above, with reference to the rejection of claim 1, Raines has two releasable closures, the first hook and loop fastener and the second hook and loop fastener, Raines has been modified such that one hook and loop fastener is replaced with a zipper. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Megan Anderson/Primary Examiner, Art Unit 3784